                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

BRANDY M. LIANG,

                 Plaintiff,
                                           Case No. 18-12612
v.
                                           HON. GEORGE CARAM STEEH
POLICE DEPARTMENT OF
FARMINGTON HILLS, 47TH
DISTRICT COURT, LAW OFFICES
OF DERRICK E. GEORGE, P.C.,
AND STATE OF MICHIGAN
UNIFORM LAW CITATION,

              Defendants.
______________________________/

        OPINION AND ORDER GRANTING THE FARMINGTON
           HILLS POLICE DEPARTMENT’S AND THE 47TH
        DISTRICT COURT’S MOTION TO DISMISS [ECF NO. 11]

     Defendants Farmington Hills Police Department and the 47th District

Court move to dismiss plaintiff’s complaint against them pursuant to

Federal Rule of Civil Procedure 12(b)(6). Plaintiff Brandy M. Liang filed a

response brief and defendants filed a reply. The court is familiar with the

matter and does not believe it would be further aided by oral argument. For

the reasons stated below, defendants’ motion is GRANTED.

                              BACKGROUND FACTS

      This action arises out of two interactions between plaintiff Brandy

                                     -1-
Liang and the Farmington Hills Police Department. On June 17, 2018,

plaintiff was charged with domestic violence for allegedly throwing a wedge

sandal and a vacuum at her husband. On July 24, 2018, plaintiff was

charged with larceny from a building. Plaintiff alleges that these incidents

resulted in “discrimination, sexism, racism, violation of my constitutional

amendments and civil rights, malicious intent, legal official malpractice,

police misconduct, false reports and unethical charge regarding situation

that occurred.” ECF No. 1, Complaint.

      The gist of plaintiff’s complaint is that the Farmington Hills Police

Department wrongfully arrested her, failed to inform her of her Miranda

rights, and made false statements regarding the incident. Plaintiff further

alleges that Judge Brady of the 47th District Court was negligent and

defamed her.

      Plaintiff also names the Law Offices of Derrick George, P.C. as a

defendant. Plaintiff alleges that she hired attorney Derrick George to

represent her in the incidents described above. The allegations made

against Derrick George are all state law claims, including breach of

contract, breach of warranty, misrepresentation, malpractice, unfair trade

practices and interference with business relationship. It is not clear

whether this defendant has been properly served, but in any case this

                                      -2-
defendant has not yet filed an appearance and does not join in the pending

motion to dismiss. Finally, plaintiff names the State of Michigan Law

Citation. From the face of the complaint it is not clear what plaintiff alleges

against this party, or whether this is a party capable of being sued. It also

does not appear that plaintiff has properly served the State of Michigan

Law Citation, nor has such entity appeared in the case.

                            LAW AND ANALYSIS

   I.     Standard of Review

        Rule 12(b)(6) allows the Court to make an assessment as to whether

the plaintiff has stated a claim upon which relief may be granted. Under the

Supreme Court’s articulation of the Rule 12(b)(6) standard in Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 554-56 (2007), the Court must construe

the complaint in favor of the plaintiff, accept the allegations of the complaint

as true, and determine whether plaintiff’s factual allegations present

plausible claims. “[N]aked assertions devoid of further factual

enhancement” are insufficient to “state a claim to relief that is plausible on

its face”. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). To survive a Rule

12(b)(6) motion for dismiss, plaintiff’s pleading for relief must provide “more

than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Ass’n of Cleveland Fire Fighters v. City of

                                      -3-
Cleveland, 502 F.3d 545, 548 (6th Cir. 2007) (quoting Bell Atlantic, 550

U.S. at 555) (citations and quotations omitted). Even though the complaint

need not contain “detailed” factual allegations, its “factual allegations must

be enough to raise a right to relief above the speculative level on the

assumption that all of the allegations in the complaint are true.” Id. (citing

Bell Atlantic, 550 U.S. at 555).

II.    Farmington Hills Police Department

       Defendants seek dismissal of the Farmington Hills Police Department

because the department is an instrument of the City and not a separate

entity that is capable of being sued under 42 U.S.C. § 1983. See Boykin v.

Van Buren Twp., 479 F.3d 444, 450 (6th Cir. 2007) (“[U]nder Michigan law,

Van Buren Township Police Department is subsumed within Van Buren

Township as a municipal entity to be sued under § 1983, and thus the

Police Department was improperly included as a separate defendant in

Boykin's suit.”). Because the Farmington Hills Police Department is not an

entity capable of being sued, plaintiff’s claims against it are DISMISSED.

III.   Individual Defendants

       A. Governmental Immunity

       Any claims for a violation of state law are barred by governmental

immunity. Governmental Tort Liability Act, MCL 691.1407(1). The

                                      -4-
individuals referred to in plaintiff’s complaint, thought not named as

defendants, were acting within their official capacity and were performing

their official duties at all times identified. They were either serving as

Farmington Hills officers or district court employees. As to Judge Brady, all

the facts alleged against him stem from his actions on the bench.

Therefore, all actions by the police officers and Judge Brady are

governmental functions. A governmental function is any activity expressly

or impliedly mandated or authorized by the constitution, statute, or other

law. Harrison v. Director of Dep’t of Corrections, 194 Mich. App. 446, 450

(1992).

      For these reasons, plaintiff’s state law claims against the individual

government officials referred to in plaintiff’s complaint are barred by

governmental immunity.

      B. Qualified Immunity

      To the extent plaintiff’s complaint can be read to name an individual

police officer as a defendant, qualified immunity protects an official who

reasonably, even if mistakenly, acts in violation of a plaintiff’s constitutional

rights. Qualified immunity protects government officials “from liability for

civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have

                                       -5-
known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). The purpose of

qualified immunity is to provide government officials with “breathing room to

make reasonable but mistaken judgments,” and to protect “all but the

plainly incompetent or those who knowingly violate the law.”

Messerschmidt v. Millender, 565 U.S. 535, 546 (2012) (internal citations

and quotation marks omitted). The court determines whether an official

should be held personally liable for an allegedly unlawful official action

based on the “objective legal reasonableness” of their action, “assessed in

light of the legal rules that were ‘clearly established’ at the time it was

taken.” Anderson v. Creighton, 483 U.S. 635, 639 (1987).

      In general, lower level governmental officials and employees are

immune from intentional tort liability if “(1) the . . . acts were taken during

the course of employment and . . . the employee was acting, or reasonably

believed he was acting, within the scope of his authority, (2) the acts were

undertaken in good faith, and (3) the acts were discretionary, rather than

ministerial, in nature.” Odom v. Wayne County, 760 N.W.2d 217, 218

(Mich. 2008) (quoting Ross v. Consumers Power Company, 363 N.W.2d.

641, 667-68 (Mich. 1984)). Police officers are entitled to immunity under

Ross if they act in good faith and honestly believe that they are acting

within the scope of their duties. Odom, 760 N.W.2d at 228-29. On the other

                                       -6-
hand, defendants acting with malicious intent are exposed to liability. Id. at

229.

       Discretionary acts are those that require personal deliberation,

resolution, and judgment. Norris v. Lincoln Park Police Officers, 808

N.W.2d 578, 581 (Mich. Ct. App. 2011). “Granting immunity to an employee

engaged in discretionary acts allows the employee to resolve problems

without constant fear of legal repercussions.” Odom, 760 N.W.2d at 226.

Police decisions regarding how to respond to citizens, how to safely defuse

situations, and how to effectuate lawful arrests are discretionary. Norris,

808 N.W.2d at 581. All of the allegations contained in plaintiff’s complaint

involve individuals carrying out their discretionary governmental functions

such as arresting and prosecuting plaintiff. There are no allegations in the

complaint of any officer acting with malicious intent.

       Therefore, the individual government officials referred to in plaintiff’s

complaint, though not named as defendants, are entitled to qualified

immunity.

IV.    Rooker-Feldman Doctrine

       Plaintiff challenges her conviction in 47th District Court. Under the

Rooker-Feldman doctrine, the court may not entertain “cases brought by

state-court losers complaining of injuries caused by state-court judgments

                                       -7-
rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.” Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). In other words, this

court lacks the authority to review or reverse a state court judgment. To

the extent that plaintiff seeks this relief, the court lacks jurisdiction over

plaintiff’s claims. See Rowe v. City of Detroit, 234 F.3d 1269, 2000 WL

1679474 (6th Cir. Nov. 2, 2000) (“The Rooker-Feldman doctrine provides

that federal district courts generally lack jurisdiction to review and

determine the validity of state court judgments, even in the face of

allegations that “the state court’s action was unconstitutional.”).

      All claims brought against the 47th District Court are DISMISSED.

V.    Remaining Parties

      Having dismissed the claims against the Farmington Hills Police

Department, the 47th District Court, and any individuals intended to be

named as defendants, the court now addresses the remaining two named

defendants. All claims asserted against the Law Offices of Derrick George,

P.C. are state law claims. Having dismissed the federal claims, this court

declines to exercise its supplemental jurisdiction over any remaining state

claims. Finally, plaintiff has not made any allegations against the State of

Michigan Uniform Law Citation. In addition, it appears this is not an entity

                                       -8-
capable of being sued, but rather a reference to a ticket that was given to

plaintiff when she was arrested for domestic violence. As such, the court

dismisses the claims made against the Law Offices of Derrick George, P.C.

for lack of jurisdiction and dismisses the claims made against the State of

Michigan Uniform Law Citation for failure to state a claim.

                                  CONCLUSION

      For the reasons given above, defendants’ motion to dismiss is

GRANTED and plaintiff’s claims are dismissed in their entirety.

      SO ORDERED.

Dated: November 6, 2018
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record
                 on November 7, 2018, by electronic and/or ordinary mail and
                      also on Brandy Marie Liang, 21032 Boulder Cir.,
                                    Northville, MI 48167.

                                      s/Barbara Radke
                                        Deputy Clerk




                                          -9-
